DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-14 are the inclusion of the limitations of a liquid ejection head comprising a first relief groove formed in the stack structure separately from the plurality of individual channels and configured to trap therein an excessive adhesive agent between the adjacent plates, wherein each of the individual channels includes: a pressure chamber to which an ejection pressure is applied for liquid ejection from a nozzle, a supply throttle channel connected to the pressure chamber and to a supply manifold having a supply opening through which liquid is supplied, the supply throttle channel having a smaller cross-sectional area than the pressure chamber, and a return throttle channel communicating with the pressure chamber and connected to a return manifold having a return opening through which liquid is discharged, the return throttle channel having a smaller cross-sectional area than the pressure chamber, wherein the dummy channels include dummy chambers arranged laterally to an array of the pressure chambers arranged in an array direction, and wherein the first relief groove is connected to the dummy channels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirai (US2020/0307213) teaches a bypass channel connects a supply manifold and a return manifold.  The first forming unit includes a first top surface defining a top surface of the reurn manifold and a first protrusion protruding downward from the first top surface and having a lower end at which the bypass channel is open.  Hirai does not teach the supply throttle channel having a smaller cross-sectional area than the pressure chamber, and a return throttle channel communicating with the pressure chamber and connected to a return manifold having a return opening through which liquid is discharged, the return throttle channel having a smaller cross-sectional area than the pressure chamber, wherein the dummy channels include dummy chambers arranged laterally to an array of the pressure chambers arranged in an array direction, and wherein the first relief groove is connected to the dummy channels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853